Citation Nr: 0723401	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The appellant testified before the 
undersigned in March 2006. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in June 2004 due to squamous cell carcinoma of the head 
and neck with metastases.  

2.  During his lifetime, the veteran was service connected 
for chronic bronchitis and restrictive deficit, evaluated as 
60 percent disabling, ankylosing spondylitis, lumbar spine, 
evaluated as 40 percent disabling, ankylosing spondylitis, 
cervical spine, evaluated as 30 percent disabling, 
degenerative joint disease, left hip, evaluated as 10 percent 
disabling, degenerative joint disease, right hip, evaluated 
as 10 percent disabling, chondromalacia, left knee, evaluated 
as 10 percent disabling, and chondromalacia, right knee, 
evaluated as 10 percent disabling.  

3.  Squamous cell carcinoma of the head and neck with 
metastases is not of service origin and first manifested many 
years after service.

4.  A disease or disability of service origin was not 
involved in the veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in a July 2004 letter.  This 
letter informed her to send any pertinent evidence in her 
possession, informed her of the evidence required to 
substantiate the claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

All available evidence pertaining to the claim has been 
obtained.  The claims folder contains numerous private 
medical records, service medical records, VA hospital records 
and hospital summary report dated in May 2004, certificate of 
death, and statements and numerous articles and medical 
studies from the appellant in support of her claim.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  38 C.F.R. § 3.159.  All obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
appellant in the development of the facts pertinent to her 
claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Cause of Death

The official death certificate shows that the veteran died in 
June 2004 due to squamous cell carcinoma of the head and neck 
with metastases.  
  
During his lifetime, the veteran was service connected for 
chronic bronchitis and restrictive deficit, evaluated as 60 
percent disabling, ankylosing spondylitis, lumbar spine, 
evaluated as 40 percent disabling, ankylosing spondylitis, 
cervical spine, evaluated as 30 percent disabling, 
degenerative joint disease, left hip, evaluated as 10 percent 
disabling, degenerative joint disease, right hip, evaluated 
as 10 percent disabling, chondromalacia, left knee, evaluated 
as 10 percent disabling, and chondromalacia, right knee, 
evaluated as 10 percent disabling.  The total disability 
evaluation was 90 percent disabling. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998). See Brock v. Brown, 10 Vet. App. 155, 160-161 (1997).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110 including disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records do not reflect 
complaints, treatment or diagnosis of squamous cell carcinoma 
during service.  The first evidence of a diagnosis of cancer 
is from 1999 where the veteran was diagnosed with cancer of 
the tongue.  The veteran was treated with radiation therapy, 
according to a July 2003 medical statement from Brandon G. 
Bentz, M.D.  Dr. Bentz also stated that the veteran had a 
recurrence of oral tongue squamous cell carcinoma in 2001.  
University of Utah records show multiple surgeries performed 
in 2003.  VA hospital reports dated in January and May 2004 
noted bleeding secondary to squamous cell carcinoma of the 
neck.  The May 2004 report noted that the veteran developed 
anemia secondary to chronic disease and was being considered 
for hospice placement.  

The veteran separated from active duty in November 1983, and 
developed cancer of the tongue approximately 16 years later.  
There is no competent evidence of record establishing a 
direct relationship between squamous cell carcinoma and the 
veteran's active duty service at any time after his 
separation from service.  Therefore, service connection on a 
direct basis is not warranted.  38 C.F.R. § 3.303.  There is 
also no evidence supporting a finding that the veteran's 
squamous cell carcinoma is related to his service-connected 
disabilities.  38 C.F.R. § 3.310.

In her claim, the appellant asserted that the veteran's cause 
of death was related to his exposure to herbicide agents 
while service in Vietnam.  A veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975, is presumed 
to have been exposed to herbicides unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  The 
appellant has submitted copies of service personnel records 
that suggest the veteran may have performed temporary duty or 
at least traveled to and/or through the Republic of Vietnam 
while on active duty.  Resolving all doubt in the appellant's 
favor, the Board finds that the veteran served in the 
Republic of Vietnam and is presumed to have been exposed to 
herbicides. 

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  However, squamous cell 
carcinoma of the head and neck are not one of the diseases 
determined to be related to exposure to herbicides.  
Therefore, while exposure to herbicides is presumed, the 
cause of death (squamous call carcinoma of the head and neck) 
has not been found to be related to herbicide exposure. 

The only etiology opinion of record  found no evidence 
supporting the association between agent orange and oral 
cavity squamous cell carcinoma.  In an August 2004 statement, 
the veteran's treating physician indicated that after having 
done an extensive search of the literature on the National 
Library of Medicine's PubMed search engine, he could find no 
clear direct association between agent orange and oral cavity 
squamous cell carcinoma.   

The Board has considered the appellant's assertions in 
written statements and testimony that the veteran's herbicide 
exposure caused the veteran's death.  However, the appellant 
has not shown that she possesses the expertise to give an 
opinion regarding medical causation or diagnosis, and her 
statements on such matters do not establish service 
connection.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition to her testimony before the undersigned, the 
appellant also submitted numerous articles and medical 
statements describing the effects of dioxin exposure and its 
relationship to the onset of cancer and specifically cancer 
of the throat and tongue.  The Board has reviewed the various 
articles submitted by the appellant.  They are not specific 
with regard to the veteran and do not establish a 
relationship between exposure to herbicides and squamous cell 
carcinoma of the head and neck.  The articles are too general 
in nature to provide, alone, the necessary evidence to show 
that the veteran's exposure to herbicides resulted in his 
fatal cancer.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The documents in the current case do not provide statements 
for the facts of the veteran's specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between his exposure 
to herbicides and the development of squamous cell carcinoma 
of the head and neck.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including other genitourinary disabilities.  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of oral, nasal and pharyngeal cancers.  
See Notice, 72 Fed. Reg. 32395-32407 (2007).

Taking into account all relevant evidence, the Board finds 
that the cause of the veteran's death was not of service 
origin, and is not presumed to be related to herbicide 
exposure, or any other service-connected disability.    

As the preponderance of the competent evidence of record is 
against the claim for entitlement to service connection for 
the cause of the veteran's death, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


